MEMORANDUM **
Ricardo Quiambao Guevarra, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming the Immigration Judge’s order denying his application for suspension of deportation. We dismiss the petition in part and deny the petition in part.
*573We lack jurisdiction to review the discretionary determination that Guevarra failed to show extreme hardship, Kalaw v. INS, 133 F.3d 1147, 1150-1151 (9th Cir. 1997). Because Guevarra’s failure to establish extreme hardship is dispositive of his claim for suspension of deportation, we need not address Guevarra’s challenge to the IJ’s determination that he failed to establish seven years of continuous physical presence in the United States. See Matus-Leva v. United States, 287 F.3d 758, 760 (9th Cir.), cert. denied, 537 U.S. 1022, 123 S.Ct. 544, 154 L.Ed.2d 431 (2002).
Because the transitional rules apply, see Kalaw, 133 F.3d at 1150, we do, however, have jurisdiction to consider Guevarra’s due process challenge under 8 U.S.C. § 1105a(a). We review de novo due process contentions, Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir.2002). We conclude that Guevarra’s contention that the BIA’s streamlining procedure violates due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004), petitioner’s voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.